DETAILED ACTION
This is a non-final office action in response to applicant’s communication filed on 9/25/2020.
Claims 1-20 are pending and being considered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 5, 7-8, 12-13, 15, 19-20 are objected to because of the following informalities:  
Claim 1 line 6, similarly claim 8 line 9, claim 15 line 12, recites “… such that a summed total size of …”. “a summed total size of …” is result-oriented intended use rather than positive action step(s).  Applicant is suggested to provide clarification to show it is required step(s).
Claim 2 line 4, “based at least in part on determining the match …” may read “based at least in part on the determining the match …”. 
Claim 3 line 4, “based at least in part on determining the mismatch …” may read “based at least in part on the determining the mismatch …”. 
Claim 5 line 1, “wherein receiving the command packet …” may read “wherein the receiving the command packet …”.
Claim 7 lines 2-3, “… and prior to comparing the receive packet size of the command packet relative to an expected packet size …” may read “… and prior to the comparing the receive packet size of the command packet relative to  the expected packet size …”.
Claim 12 line 3, “based at least in part on determining …” may read “based at least in part on the determining …”.
Claim 13 line 3, “based at least in part on determining …” may read “based at least in part on the determining …”.
Claim 19 lines 3-4, “… based at least in part on determining the match…” may read “… based at least in part on the determining the match…”.
Claim 20 lines 3-4, “… based at least in part on determining the mismatch…” may read “… based at least in part on the determining the mismatch…”.
Examiner notes on use of “is to” in the claims. Applicant is suggested to actively recite the claims when appropriate. The use of “is to” suggests, for the purpose of, or, intended to. For instance, claim 11 recites “wherein the prefetch parser is to provide…”; claim 12 recites “wherein the packet injector is to determine… wherein the packet injector is to pass…”. Applicant is suggested to recite “wherein the prefetch parser provides…”, “wherein the packet injector determines… wherein the packet injector passes…”, when it is appropriate.
Appropriate correction is required.
Allowable Subject Matter
Claims 5, similarly claim 10, and claim 17 are objected to as being dependent upon a rejected base claims 1, 8, 15 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5, similarly claim 10 and claim 17 recites: fetching the command packet to a reorder queue of the command processor; and - 24 -Attorney Docket Number: 1458-190156 propagating, to a packet injector communicably positioned between the reorder queue and the prefetch parser, of a packet header specifying the received packet size and a jump table address associated with the command packet. 
The prior arts, Desimone et al (US20190018962A1), Julier et al (US 9632784B2), Plondke et al (US 20070266229A1), Jeong et al (US 20100257608A1), either singularly or in combination fails to anticipate or render obvious the claimed limitations of claim 5, 10 and 17 above.
Claims 6-7, 11-14 and 18-20 are objected for being dependent on an already objected claim 5, 10, 17 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Desimone et al (US20190018962A1, hereinafter, “Desimone”), in view of Julier et al (US9632784B2, hereinafter, “Julier”).
Regarding claim 1, similarly claim 8, claim 15, Desimone teaches:
A method, a parallel processor, a system (Desimone, discloses system and method of validating an executable file to identify potential malware, see [Abstract]), comprising: 
receiving (Desimone, [0014] Malicious code detection module 310 analyzes the contents of memory 120. In this example, memory 120 contains operating system 140, executable file 330, …), at a command processor (Desimone, Fig. 3, Malicious Code Detection Module 310) of a parallel processor (Desimone, Fig. 3 Processor 110), a command packet including a received packet size of the command packet (Desimone, [0014] Executable file 330 can be identified as an executable file through numerous techniques. One technique is to read attribute information stored by operating system 140 for each file. … Another technique is to examine the file header of the file… most files will contain an identifiable MZ and PE header at the beginning of the file, which will indicate if the file is executable. See also Fig. 5 for attributes such as number of bytes for comparison); 
comparing, by the command processor, the received packet size of the command packet relative to an expected packet size of the command packet (Desimone, Fig. 5 steps 501 to 506, and [0021] FIG. 5 depicts additional aspects of validation process 500 executed by malicious code detection module 310. Malicious code detection module 310 first compares field 510 in executable file 330 with field 510′ in executable file 330′ (i.e. expected packet size of the command packet) (step 501) … Malicious code detection module 310 first determines if fields 510 and 510′ contain the same number of bytes (i.e. comparing … packet size of the command packet) (step 502)); 
and passing, based at least in part on the comparing, one or more commands to a [prefetch parser] of the parallel processor such that a summed total size of the one or more commands is equal to the received packet size of the command packet (Desimone, Referring to Fig. 5, and [0022] If they are, then the validation process terminates, and processor 110 begins execution of executable file 330). Examiner notes, step 507 in Fig. 5 suggests after validation process (i.e. comparing attributes of executable file received from memory to the expected attributes of the executable file on disk, the processor 110 begins execution of the executable file, i.e. file passed by the malicious code detection module to the processor, since the command packet has the same size as the expected file, therefore the summed total size of the command(s) is equal to the received packet size of the command packet.
While Desimone teaches the main concept of the invention but does not explicitly teaches prefetch parser of the parallel processor, however in the same field of endeavor Julier teaches:
prefetch parser of the parallel processor (Julier, discloses instruction and logic for processing text strings for comparing instructions, see [Title], [Abstract], and [Col. 10 lines 4-10] The front end 201 may include several units. In one embodiment, the instruction prefetcher 226 (i.e. prefetch parser) fetches macro-instructions from memory and feeds them to an instruction decoder 228 which in turn decodes them into primitives called micro-instructions or micro-operations (also called micro op or uops) that the machine can execute).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Julier in the method of validating in-memory integrity of executable files to identify malicious activity of Desimone by using prefetcher to fetch the instructions from memory and feeds the instructions to processor for execution. This would have been obvious because the person having ordinary skill in the art would have been motivated to prefetch command instructions in order for decoder logic to compare the compare instruction in processing text strings (Julier, [Abstract]).

Regarding claim 2, Desimone-Julier combination teaches:
The method of claim 1, 
Desimone further teaches: further comprising: determining, at the command processor, a match between the received packet size and the expected packet size (Desimone, Fig. 5 steps 501 to 506, in particular, [0021] FIG. 5 depicts additional aspects of validation process 500 executed by malicious code detection module 310. Malicious code detection module 310 first compares field 510 in executable file 330 with field 510′ in executable file 330′ (i.e. expected packet size of the command packet) (step 501)… Malicious code detection module 310 first determines if fields 510 and 510′ contain the same number of bytes (i.e. comparing … packet size of the command packet) (step 502)); 
The Desimone-Julier combination further teaches: and passing, based at least in part on determining the match, the received command packet to the prefetch parser (Desimone, Referring to Fig. 5, and [0022] If they are, then the validation process terminates, and processor 110 begins execution of executable file 330. See Julier for prefetch parser as shown above in the rejection of claim 1).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Desimone-Julier combination as applied above to claim 1, further in view of Plondke et al (US20070266229A1, hereinafter, “Plondke”).
Regarding claim 3, Desimone-Julier combination teaches:
The method of claim 1, further comprising: determining, at the command processor, a mismatch between the received packet size and the expected packet size (Desimone, Fig. 5, steps 502, 505 when the comparison result is “NO”, i.e. mismatch); 
While the combination of Desimone-Julier does not explicitly teach, however in the same field of endeavor Plondke teaches:
and passing, based at least in part on determining the mismatch, one or more no-operation instructions to the prefetch parser, wherein the summed total size of the one or more no-operation instructions matches the received packet size (Plondke, [0040] a packet containing end loop information for a first hardware loop contains two or more instructions. If there is only one instruction in such a packet, NOP instructions are added to achieve at least two instructions… the last instruction of the packet contains encoded information (end instruction information) in one or more bits at one or more predetermined bit positions that indicate it is the last instruction of the packet (and thus also indicates the length of the packet, i.e., how many instructions the packet contains)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Plondke in the method of validating in-memory integrity of executable files to identify malicious activity of Desimone-Julier by adding NOP instruction to packet containing expected number of instructions. This would have been obvious because the person having ordinary skill in the art would have been motivated to encoding information (regarding hardware loop of a set of packets) on to an instruction (Plondke, [Abstract]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Desimone-Julier-Plondke combination as applied above to claim 3, further in view of Jeong et al (US20100257608A1, hereinafter, “Jeong”).
Regarding claim 4, Desimone-Julier-Plondke combination teaches:
The method of claim 3, further comprising: generating an interrupt signal instructing the command processor to prevent execution of the received command packet by the prefetch parser (Jeong, discloses method for preventing virus code execution, see [Title] and [Abstract]. And [0009] In one general aspect, provided is an apparatus for preventing virus code execution, the apparatus including … an application program into an interrupt instruction, when … the application program is detected, a code check unit to determine, when exception is generated by execution of the interrupt instruction, whether buffer overflow occurs, and a virus detection engine to perform virus inspection on a program execution region moved by the buffer overflow).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Jeong in the method of validating in-memory integrity of executable files to identify malicious activity of Desimone-Julier-Plondke by execution of interrupt instruction to prevent virus code execution. This would have been obvious because the person having ordinary skill in the art would have been motivated to interrupt the execution of virus code to prevent buffer overflow (Jeong, [Abstract]).

Claims 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Desimone-Julier combination as applied above, further in view of Brekelbaum et al (US20180329823A1, hereinafter, “Brekelbaum”).
Regarding claim 9, similarly claim 16, Desimone-Julier combination teaches:
The parallel processor of claim 8, the system of claim 15,
The combination of Desimone-Julier does not explicitly teach however in the similar field of endeavor Brekelbaum teaches:
 further comprising: a reorder queue to receive the command packet from a command buffer (Brekelbaum, [0053] The method according to an embodiment of the present disclosure begins with the reorder queue (ROQ), which puts the various cache load instructions currently available into the order actually performed in the program).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Brekelbaum in the method of validating in-memory integrity of executable files to identify malicious activity of Desimone-Julier by using reorder queue to put the various cache load instructions currently available into the order actually performed in the program. This would have been obvious because the person having ordinary skill in the art would have been motivated to take the various cache load instructions currently available and puts them in the order as needed in the program being executed in spatial memory streaming training (Brekelbaum, [Abstract], [0045]).
Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Tompkins et al (US20150249603A1). Discloses circuits to manage transmittal of packets in a network packet processor including packet descriptor manager, packet scheduling engine and packet engines and buffering module.
Bouchard et al (US20130239193A1). Discloses a packet processor providing rule matching of packets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436